     Case 4:20-cv-00582-SDJ Document 15 Filed 10/12/20 Page 1 of 3 PageID #: 67




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

AMERICAN IODINE COMPANY, INC.,                   §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:20-CV-582-SDJ
                                                 §
COSAYACH EXPORTADORA SA,                         §
MITSUI & CO. (U.S.A.), INC., AND                 §
MARUBENI CORPORATION,                            §
                                                 §
       Defendants.                               §


      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff American Iodine Company, Inc. (“American Iodine”) hereby files this notice of

voluntary dismissal without prejudice of its claims against Cosayach Exportadora SA

(“Cosayach”), Mitsui & Co. (U.S.A.), Inc. (“Mitsui”), and Marubeni Corporation (“Marubeni”)

(collectively the “Defendants”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) as

follows:

         1.      American Iodine filed this action against the Defendants on July 29, 2020.

(Docket No. 10).

         2.      On September 21, 2020, Defendant Cosayach filed a motion to dismiss against

American Iodine pursuant to Rules 12(b)(6). (Docket No. 10). Cosayach, and the other named

Defendants, have not filed an answer or a motion for summary judgment herein; therefore,

American Iodine has the absolute right to dismiss its suit without prejudice without the need for a

court order. FED. R. CIV. P. 41(a)(1)(A)(i); Carter v. United States, 547 F.2d 258, 259 (5th Cir.

1977). This is true despite the fact that Defendant Cosayach filed a Rule 12(b) motion. See id;




PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                 PAGE 1
 Case 4:20-cv-00582-SDJ Document 15 Filed 10/12/20 Page 2 of 3 PageID #: 68




See also Finley Lines Joint Protective Bd. v. Norfolk S. Corp., 109 F.3d 993, 996 (4th Cir. 1997);

See also Aamot v. Kassel, 1 F.3d 441, 444 (6th Cir. 1993).

       4.      American Iodine Company, Inc. hereby exercises its right to dismiss this case

without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

                                           PRAYER

       WHEREFORE, American Iodine Company, Inc. dismisses its claims against

Defendants without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       Dated: October 12, 2020.

                                             SCHEEF & STONE, LLP


                                         By: /s/ Mark L. Hill
                                            Mark L. Hill
                                            State Bar No. 24034868
                                            mark.hill@solidcounsel.com
                                            Walker Steven Young
                                            State Bar No. 24102676
                                            walker.young@solidcounsel.com

                                             2600 Network Blvd., Suite 400
                                             Frisco, Texas 75034
                                             (214) 472-2100 Telephone
                                             (214) 472-2150 Facsimile

                                             ATTORNEYS FOR PLAINTIFF
                                             AMERICAN IODINE COMPANY, INC.




PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                PAGE 2
 Case 4:20-cv-00582-SDJ Document 15 Filed 10/12/20 Page 3 of 3 PageID #: 69




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2020, a true and correct copy of the foregoing
document has been sent to the following counsel of record by electronic mail through ECF filing
in accordance with the Federal Rules of Civil Procedure and the local rules of the Northern
District of Texas.

                                                    \s\ Mark L. Hill
                                                    Mark L. Hill




PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                             PAGE 3
